DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/17/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24 – 26 and 28 - 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stratton et al (hereinafter Stratton, US 20150128103).

Regarding claim 21, Stratton discloses:
a system for translating an application programming interface (API) call (see at least ph. [0026] for translating API calls), comprising 
one or more memory units storing instructions (see at least ph. [0076] for an example of the system implementing the references teachings that includes memory for utilizing such instructions); and
one or more processors that execute the instructions to perform operations (see at least ph. [0076] for an example of the system implementing the references teachings that includes one or more processors for utilizing such operations) comprising:
receiving an input to an API node (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider);
determining that the input is associated with a first version of the API (at least ph. [0033] discloses that the APIs involved in the translation system include translations among different versions of an API, which then includes a generic first version of an API, (where a second involved version then could/would be considered a second version);
determining that the API node is associated with a second version of the API (at least ph. [0033] discloses that the APIs involved in the translation system include translations among different versions of an API, which then includes a generic first version of an API, (where a second involved version then could/would be considered a second version); and
translating the input into a translated input using a translation model (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider), wherein:
the translated input is associated with the second version of the API (at least ph. [0033] discloses that the APIs involved in the translation system include translations among different versions of an API, which then includes a generic first version of an API, (where a second involved version then could/would be considered a second version), and
the translation model is configured to translate inputs associated with the first version of the API to inputs associated with the second version of the API based on a machine-learning model (at least ph. [0033] - [0039] disclose the fact that the translation of the inputs involved in the requests of APIs and their variables involve dynamic adjustments to the system to facilitate the API translation process, as such the system learns and represents an API based machine-learning model), the machine-learning model being trained to identify a plurality of routing pathways for routing the input to the translation model (at least ph. [0023] – [0026] discloses that different API providers (and therefore the finding/identifying among those various providers) are supported, therefore this means that multiple routing pathways communicating with these providers is supported and must be identified in conjunction with at least ph. [0026] which discloses in embodiments how the input that goes from one API is translated (to be used by a different/different version of an API) and this then is applied to the dynamic adjustments utilized by the system as described in at least ph. [0033] – [0039], note, the machine-learning model refers to the system as it learns via its dynamic processing) or a plurality of routing pathways for routing the translated input from the translation model.

Regarding claim 37, Stratton discloses:
a method for translating application programming interface (API) calls (see at least ph. [0026] for translating API calls), comprising:
receiving a call to an API node, the call being associated with a first version of the API (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider);
determining that the API node is associated with a second version of the API (at least ph. [0033] discloses that the APIs involved in the translation system include translations among different versions of an API, which then includes a generic first version of an API, (where a second involved version then could/would be considered a second version); and
routing, with a machine learning model, based on the input being associated with a first version of the API and a determination that an API node is associated with a second version of the API, the input to a first translation model, the routing machine-learning model being trained to identify a plurality of routing pathways for routing the call to the translation model (at least ph. [0023] – [0026] discloses that different API providers (and therefore the finding/identifying among those various providers) are supported, therefore this means that multiple routing pathways communicating with these providers is supported and must be identified in conjunction with at least ph. [0026] which discloses in embodiments how the input that goes from one API is translated (to be used by a different/different version of an API) and this then is applied to the dynamic adjustments utilized by the system as described in at least ph. [0033] – [0039], note, the machine-learning model refers to the system as it learns via its dynamic processing) or a plurality of routing pathways for routing a translated call from the translation model;
translating the call into a translated call using a translation model (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider), wherein:
the translated call is associated with the second version of the API (at least ph. [0033] discloses that the APIs involved in the translation system include translations among different versions of an API, which then includes a generic first version of an API, (where a second involved version then could/would be considered a second version), and
the translation model is configured to translate calls associated with the first version of the API to calls associated with the second version of the API based on a machine-learning model (at least ph. [0033] - [0039] disclose the fact that the translation of the inputs involved in the requests of APIs and their variables involve dynamic adjustments to the system to facilitate the API translation process, as such the system learns and represents an API based machine-learning model).

Regarding claim 38, Stratton discloses:
a method for configuring application programming interface (API) call translation models, comprising:
receiving an input associated with an API (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider);
routing, with a machine learning model, based on the input being associated with a first version of the API and a determination that an API node is associated with a second version of the API, the input to a first translation model, the machine-learning model being trained to identify a plurality of routing pathways for routing the call to the translation model (at least ph. [0023] – [0026] discloses that different API providers (and therefore the finding/identifying among those various providers) are supported, therefore this means that multiple routing pathways communicating with these providers is supported and must be identified in conjunction with at least ph. [0026] which discloses in embodiments how the input that goes from one API is or a plurality of routing pathways for routing the translated input from the translation model;
generating, using a first translation model, a model output based on the input (at least ph. [0033] disclose API requests (therefore the request’s data is ‘input’) received by an API service provider);
comparing, using a machine-learning model, the model output to an expected output (at least ph. [0033] - [0039] disclose a process where the initial inputs for an API are compared to what is needed and will be dynamically adjusted until they match as are required, therefore as part of that dynamic process the machine is ‘learning’); and
changing, using the machine-learning model, a second translation model associated with the API based on the comparison, the second translation model being configured to translate API calls associated with a first version of the API to API calls associated with a second version of the API (at least ph. [0033] - [0039] disclose a process where the initial inputs for an API are compared to what is needed and will be dynamically adjusted until they match the needed conversion traits and it also discloses that this may also apply to / between different versions of an API).

Regarding claim 24, the rejection of claim 21 is included and Stratton discloses:
determining, at the API node, a response based on the translated input, the response being associated with the second version of the API (at least ph. [0033] - [0039] disclose a dynamic translation between API versions, where one response to an initial call/request is its next ; and
translating the response into a translated response using a second translation model at the API node, the translated response being associated with the first version of the API (at least ph. [0033] - [0039] disclose a dynamic translation between API versions, where one response to an initial call/request is its next immediate change that gets input back to the dynamic system or produces a final response that produces a working translation between the APIs and note that the second iteration of the dynamic system results in a second translation model (and a further subsequent iteration would be a third translation model, then a forth such model and so on).

Regarding claim 25, the rejection of claim 24 is included and Stratton discloses:
the API node is a first API node (at least Fig. 2 and 7 and their relevant paragraphs disclose the API service platform node and the API service provider node that perform the API dynamic translation disclosed in at least ph. [0033] – [0039]); and
the operations further comprise sending the translated response from the first
API node to a second API node (at least Fig. 2 and 7 and their relevant paragraphs disclose the API service platform node and the API service provider node that perform the API dynamic translation disclosed in at least ph. [0033] – [0039] and allow for a final proper API call to be placed to the provider).

Regarding claim 26, the rejection of claim 21 is included and Stratton discloses:
receiving a second input associated with the API (at least ph. [0033] – [0039] disclose that the system is dynamic and therefore for after the first iteration of this dynamic process will be a second input as a result of the first iteration modifications);
generating, using a first node-testing model, a model output based on the second
input (at least ph. [0033] – [0039] disclose that the system is dynamic and therefore produces any number of testing models including one that results from the output of the second input and that then can be a first node-testing model); and
generating, based on the model output, the translation model associated with the
API (at least ph. [0033] – [0039] disclose that the system is dynamic translation system model to translation between APIs).

Regarding claim 28, the rejection of claim 26 is included and Stratton discloses:
generating a plurality of intermediate model outputs having associated expected
outputs (ph. [0033] – [0039] disclose that the system is dynamic translation system model to translation between APIs that produce any number of intermediate translation models until reaching its final successful model).

Regarding claim 29, the rejection of claim 28 is included and Stratton discloses:
determining that at least one of the intermediate model outputs differs from its associated expected output (ph. [0033] – [0039] disclose that the system is dynamic translation system model to translation between APIs where as they make modification between models until they find a final working translation the intermediate models will necessarily differ with the expected final output of the working model).

Regarding claim 30, the rejection of claim 26 is included and Stratton discloses:
the translation model is a first translation model (ph. [0033] – [0039] disclose the dynamic translation model that produces forms of various intermediate translation models, including a first translation model); and
the operations further comprise generating a second translation model associated with the API based on the model output (ph. [0033] – [0039] disclose the dynamic translation model that produces forms of various intermediate translation models, including a second translation model).

Regarding claim 31, the rejection of claim 30 is included and Stratton discloses:
the second translation model is further associated with translating inputs associated with the second version of the API into inputs associated with the first version of the API (ph. [0033] – [0039] disclose the dynamic translation model that produces forms of various intermediate translation models, including a first translation model where the previous model is processed and modified and become the input into the next model, this is true for first, second, third and any number of subsequent models). 

Regarding claim 32, the rejection of claim 21 is included and Stratton discloses:
the machine-learning model includes a recurrent neural network (RNN), a long-short term memory (LSTM) model, convolutional neural network (CNN), a seq2seq model, generative adversarial network (GAN), an autoencoder, or a variational autoencoder (the dynamic process described in at least ph. [0033] –[0039] discloses a seq2seq model as it take a sequence of data items and outputs subsequent data items for further potential modification).

Regarding claim 33, the rejection of claim 21 is included and Stratton discloses:
the input comprises an input from a user application (at least ph. [0027] discloses that users can configure templates); and
the API node comprises a server remote from the user application (at least ph. [0064] discloses proxy servers as part of the dynamic system).

Regarding claim 34, the rejection of claim 21 is included and Stratton discloses:
the translated input is a first translated input (the dynamic system of at least ph. [0033] – [0039] disclose any number of inputs that were translations of the previous iteration, that includes then a first translated input); and
the operations further comprise:
translating the first translated input into a second translated input associated with a third version of the API (the dynamic system of at least ph. [0033] – [0039] disclose any number of inputs that were translations of the previous iteration, that includes then a first translated input, that later becomes a second translated input that can be related with any number of API versions); and
translating the second translated input into the first translated input (ph. [0033] – [0039] disclose that the dynamic system can translate from one input into another input and therefore a particular labeled translated input can be a second translated input that can be translated into a first translated input).

Regarding claim 35, the rejection of claim 21 is included and Stratton discloses:
determining that the input is associated with the first version of the API comprises determining that the input is associated with the first version of the API based on an API identifier contained in the first input (ph. [0033] – [0039] disclose the dynamic system that take input related from one API (including different versions of an API) to translate it to another API / other version of the API).

Regarding claim 36, the rejection of claim 21 is included and Stratton discloses:
determining that the input is associated with the first version of the API comprises determining that the input is associated with the first version of the API based on a format of the input determining that the input is associated with the first version of the API comprises determining that the input is associated with the first version of the API based on an API identifier contained in the first input (ph. [0033] – [0039] disclose the dynamic system that take input related from one API (including different versions of an API) to translate it to another API / other version of the API and at least ph. [0049] disclose that at least date formatting is a template variable that is considered by the system).

Regarding claim 39, the rejection of claim 38 is included and Stratton discloses:
determining that the changed translation model satisfies a training criterion (ph. [0033] – [0039] is a dynamic system that improves on at least an initial model/input until it passes/satisfies its final conditions, as such it trains itself until this final condition (i.e. its final training condition) is met).

Regarding claim 40, the rejection of claim 38 is included and Stratton discloses:
the training criterion includes whether the second translation model produces an output matching the expected output (ph. [0033] – [0039] is a dynamic system that improves on at least an initial model/input until it passes/satisfies its final conditions, as such it trains itself until this final condition (i.e. its final training condition) is met, this will then consider if any model produced will meet the condition, including a second model).

Regarding claim 41, the rejection of claim 21 is included and Stratton discloses:
identifying the plurality of routing pathways for routing the input to the translation model, and routing the input to the translation model on a determined one of the plurality of routing pathways for routing the input to the translation model (at least ph. [0023] – [0026] discloses that different API providers (and therefore the finding/identifying among those various providers and the routing of the API for translation to the learning service) are supported, therefore this means that multiple routing pathways communicating with these providers is supported and must be identified in conjunction with at least ph. [0026] which discloses in embodiments how the input that goes from one API is translated (to be used by a different/different version of an API).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Arguelles et al. (hereinafter, Arguelles US 10,452,522).

Regarding claim 23, the rejection of claim 21 is included and Stratton does not disclose, however, Arguelles discloses:
the received input comprises synthetic data (col. 3 ln. 7 – 23 discloses using synthetic data each time an API call is invoked during testing (therefore the newly generated synthetic data is used / sent and received in the subsequent steps in the system).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stratton by the teachings of Arguelles in Arguelles col. 1 ln. 31 - 46).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stratton in view of Babu et al. (hereinafter, Babu US 2019/0102700).

Regarding claim 27, the rejection of claim 26 is included and Stratton discloses:
processing the input by two node-testing models to produce intermediate model outputs (at least ph. [0033] – [0039] disclose a dynamic testing model that produces any number of intermediate model outputs).
comparing the intermediate model outputs to determine a discrepancy (at least ph. [0033] – [0039] disclose the dynamic testing that will compare values in the model until a passable final result is found, where the intermediate models before the final result are compared).
Stratton does not expressly disclose, however, Babu discloses:
simultaneously processing testing models (ph. [0077] discloses simultaneous testing).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Stratton by the teachings of Babu in order to improve interoperability lacking in various types and versions of machine learning models.  (Babu [0002]).
Response to Arguments
Applicant’s arguments rest upon the prior art not disclosing the amended claims limitations of “the machine-learning model being trained to identify a plurality of routing pathways for routing the call to the translation model or a plurality of routing pathways for routing the translated input from the translation model” not being disclosed by the art of record.  
Note: the broadness of the term routing pathways, and the numerous ways that that term may be reasonably interpreted, allows for the interpretation presented above.  A more narrow use of the term routing pathways that more closely tethers it to the actual node testing pathing (as was apparently alluded to in the previous interview, as per the interview summary listed on 09/24/2002) would likely lead to improved further prosecution.
Applicant’s amendments and arguments failed to overcome the art of record.  As such the previous art rejections stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194